Citation Nr: 0921913	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  02-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for lung cancer, including 
as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from February 1951 to December 
1954.  He also had a period of oceangoing service in the 
Merchant Marine from August 28, 1945 to December 31, 1946, 
which does not qualify as active naval service for purposes 
of VA compensation benefits.  See 38 C.F.R. § 3.7(x)(15) 
(2008).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied service connection for lung cancer, including 
as due to asbestos exposure.  The Board remanded the appeal 
for additional development in October 2003.  

In April 2004, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
December 2006, the Court set aside the April 2004 Board 
decision and remanded the case for further adjudication.  The 
Board remanded the appeal for additional development in May 
2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's adenocarcinoma of the left lung was not 
present in service or until many years after service 
separation, and there is no competent evidence that his lung 
cancer was related to asbestos exposure in service.  




CONCLUSION OF LAW

The Veteran does not have lung cancer due to disease or 
injury which was incurred in or aggravated by service nor may 
any lung cancer be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & West 2008); 38 C.F.R. §§ 3.201, 3.159, 3.303, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January and November 2000, and 
June 2007 were sent by VA to the Veteran in accordance with 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the some of the letters were not 
sent prior to initial adjudication of the Veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
April 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of 
the case or an SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II.  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA and 
available private medical records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and testified at a 
personal hearing at the RO in February 2001, and before the 
undersigned member of the Board by videoconference hearing in 
February 2002.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  It is not 
required that the disease be diagnosed in the presumptive 
period, but only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of the 
disease to the required degree, followed without unreasonable 
time lapse by definite diagnosis.  Symptomatology shown in 
the prescribed period may have no particular significance 
when first observed, but in light of subsequent developments 
it may gain considerable significance.  38 C.F.R. § 3.307(c).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR (last updated September 29, 2006) 
(hereinafter "M21-1MR").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA 
must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In the instant case, the Veteran contends that his lung 
cancer was due to asbestos exposure from the ships he served 
on in the Merchant Marine and Navy during World War II and 
the Korean War, respectively.  The Veteran testified that his 
bunk was directly under pipes that were wrapped in asbestos 
material, and that he sometimes had to remove asbestos from 
other pipes while doing maintenance.  

The evidence of record showed that the Veteran served aboard 
several vessels while in the Merchant Marine from August 1945 
to December 1946, and in the Navy from February 1951 to 
December 1954.  Although there are no medical records for the 
Veteran's service in the Merchant Marine, his treatment 
records for his Navy service do not show any complaints, 
treatment, abnormalities, or diagnosis referable to any 
respiratory problems or lung cancer.  Furthermore, the 
Veteran does not content that he had any respiratory problems 
in service or until many years thereafter.  

Private medical records showed that the Veteran was initially 
seen in July 1989 for fatigue and problems with numbness and 
pain in his hands and feet.  The Veteran reported a history 
of leg problems but said that his upper extremity symptoms 
began about six months earlier.  On examination, the Veteran 
had clubbing in his hands and a chest x-ray study revealed a 
left upper lobe nodule.  The Veteran denied any chronic chest 
symptoms, including chest pains or shortness of breath, and 
reported a 35 to 40 years history of smoking a pack of 
cigarettes a day, but said that he had cut down the past 
eight months and now smoked a pipe.  (Parenthetically, the 
Board notes that the Veteran reported essentially the same 
history of smoking on a private report dated in November 
1992, but said that he had stopped smoking since his 
surgery.)  The Veteran denied any exposure to dust, 
chemicals, fume, or asbestos, and denied any dyspnea.  The 
Veteran reported a productive cough in the mornings for the 
past several years with a whitish phlegm, but no blood.  A CT 
chest scan revealed a 2 cm. soft tissue mass in the central 
left lung apex.  Otherwise, the lungs were clear without 
local lesions and the mediastinum appeared normal.  The 
impression was lung nodule in the left upper lobe in a smoker 
with new onset of clubbing, most likely representing primary 
lung carcinoma.  

The evidence showed that the Veteran underwent a wedge 
resection of the tumor and lobectomy of the left upper lobe 
with associated lymph node in August 1989.  Electron 
microscopic study of the tumor revealed a moderate to poorly-
differentiated adenocarcinoma.  An x-ray study one week post-
operative showed interval development of parenchymal 
infiltrate in the right lower lobe and post-operative changes 
about the left hilum and parenchymal scarring and atelectasis 
in the left lower lobe with pleural thickening.  

Subsequent chest x-ray studies approximately every six to 12 
months showed clearing of both lungs with residual post-
operative thoractomy changes in the left lung.  A chest x-ray 
study in November 1998 showed evidence of pneumonia in the 
right lung, which was shown to have resolved on subsequent x-
ray in December 1998.  An x-ray study in September 2002 
showed volume loss and scarring in the left lung consistent 
with prior surgery, but no new infiltrates.  Heart size and 
pulmonary vascularity were within normal limits.  

The favorable evidence of record includes letters from two 
private doctors who opined, in essence, that the Veteran 
suffered from asbestos-related lung disease.  In a letter, 
dated in August 1996, Dr. A. J. Schonfeld reported that a 
single chest x-ray study that he reviewed showed bilateral 
pleural thickening which was commonly seen following asbestos 
exposure and was consistent with pleural asbestosis.  The 
second letter, from Dr. S. L. Altschuler, dated in January 
1997, was to the effect that he reviewed a separate 
roentgenographic interpretive report which showed bilateral 
pleural thickening, and opined that the Veteran suffered from 
asbestos-related pleural disease, bilaterally.  The 
physicians did not provide any medical reports or indicate 
the dates of the diagnostic studies.  

A third letter, from Dr. S. P. Jagarlapudi, dated in June 
2001, did not offer an opinion directly relating the 
Veteran's adenocarcinoma to asbestos exposure in service, but 
stated that the Veteran's history of exposure made him 
"consider the causal effect of asbestos exposure, at least 
as a co-carcinogen."  

The unfavorable evidence of record includes three VA 
examination reports, dated in December 2000, August 2001, and 
March 2009.  When examined by VA in December 2000, the 
examiner indicated that the claims file was reviewed and 
included a description of the Veteran's military and medical 
history.  The examiner noted that the Veteran's lung mass was 
diagnosed as adenocarcinoma, which was not the type of cancer 
that is normally associated with asbestosis.  He also noted 
that a private pulmonary function study in March 1999, 
revealed moderate obstructive ventilatory defect due to 
chronic obstructive pulmonary disease (COPD).  The diagnoses 
included status post-operative left upper lobectomy for 
adenocarcinoma without evidence of spread or local extension, 
presumably cured; COPD associated with long-time use of 
cigarettes, and emphysema.  The examiner opined that the 
Veteran's lung condition was not due to his minimal 
tangential possible asbestos exposure and was more likely due 
to his long history of smoking.  

A VA examination report dated in August 2001, indicated that 
the Veteran was initially evaluated in July 2001, but that 
the available medical evidence did not include any diagnostic 
studies.  The examiner indicated that he could not offer an 
opinion concerning the nature or etiology of the Veteran's 
lung cancer without a review of pulmonary function test (PFT) 
and a CT scan.  In an addendum, dated in August 2001, the 
examiner noted that a CT scan showed no lung parenchyma 
involvement or calcified pleural plaques, and that a PFT 
showed combined obstructive air flow disease and restrictive 
pulmonary disease with good proportion of impairment of DLCO 
and TLC compatible with lung resection and smoking.  The 
examiner concluded that while the Veteran reported a history 
of asbestos exposure, there was no diagnostic evidence of 
asbestosis.  

At the direction of the May 2007 Board remand, the claims 
file was referred to a VA physician for an opinion as to the 
nature and etiology of the Veteran's lung cancer.  The 
examiner indicated that he reviewed the claims file, 
including the favorable private medical opinions, and had 
researched the subject of asbestosis.  He also included a 
detailed description of the Veteran's complaints and medical 
history.  The examiner noted that the incidence and 
prevalence of asbestosis does not increase if a person lived 
in an environment where asbestos was contained and that it 
only becomes a health risk if the asbestos is not contained.  

In this case, however, the examiner noted essentially that it 
did not matter whether the Veteran was exposed to a 
significant amount of asbestos dust the entire time he was in 
the service because he did not have asbestosis.  He went on 
to explain that asbestosis is a disease that is shown by 
diagnostic studies, including x-ray evidence and, more 
importantly CT scan changes, restrictive lung disease, and 
diminished DLCO values, none of which are present in the 
Veteran's case.  The examiner also noted that the favorable 
opinions by the two private doctors were based on post-
operative x-ray findings of pleural thickening which was 
present only after his lung surgery in August 1989, and which 
had since resolved.  He pointed out, however, that lung 
changes due to asbestosis do not resolve, but become more 
pronounced and expansive.  Here, a chest x-ray study in 
January 2009 showed no evidence of asbestosis.  

Finally, the examiner noted that mesothelioma is associated 
with asbestos exposure, not adenocarcinoma, and that the 
Veteran's lung cancer was of the latter type.  He also 
indicated that while there was statistical evidence of 
increased risk of cancer for smokers exposed to asbestos 
versus smokers not exposed to asbestos (and also for 
nonsmokers exposed to asbestos), the statistics were based on 
mesothelioma, not adenocarcinoma.  The examiner stated that 
there was no evidence of asbestos exposure in service in that 
being in an area of contained asbestos did not constitute 
exposure, in his opinion.  Parenthetically, the Board note 
that the Board presumes that the Veteran was likely onboard 
ships that contained asbestos while in service in the 1950s 
and thus was "exposed" to such, although the examiner 
appears to define the term "exposure" more narrowly than 
VA.  In any event, the examiner concluded, in essence, that 
since the Veteran did not have an asbestos related lung 
disease, any potential increased risk from asbestos exposure 
was moot.  The examiner opined that the Veteran's lung cancer 
was the result of his long history of smoking and not related 
to any asbestos exposure.  

The Board finds the VA opinion most persuasive, as it was 
based on a thorough review of the record, including the 
favorable opinions, and included a detailed discussion of all 
relevant facts.  The examiner considered other possible 
diagnosis and offered a rational and plausible explanation 
for concluding that the Veteran's lung cancer was not due to 
asbestos exposure.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  The examiner also discussed the two favorable 
private medical opinions and provided a rational explanation 
as to why the opinions were of limited probative value in 
this case.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to report symptoms he has experienced, 
he is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (lay testimony is not competent 
to establish, and therefore not probative of, a medical 
nexus).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the issue does not involve a simple diagnosis 
and the Veteran is not competent to provide more than simple 
medical observations.  The current diagnosis may not be 
determined via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of his lung cancer.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Inasmuch as there is no evidence of any respiratory problems 
or lung cancer in service or until some 35 years after 
service, and no credible medical evidence relating the 
Veteran's adenocarcinoma of the lung to asbestos exposure in 
service, the Board finds that there is no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

Finally, the Board notes that the RO made several attempts to 
obtain treatment records from the two private doctors who 
provided the favorable medical opinions in this case.  
Letters sent to the physicians in April 2003 were returned by 
the U. S. Postal Service and marked undeliverable as 
addressed and unable to forward.  The Board also notes that 
in December 2002, the Veteran reported that he was never 
actually treated by either physician and that he did not know 
their mailing address.  At the videoconference hearing in 
February 2002, the Veteran testified that the two physicians 
were hired by a law firm in a class action suit case against 
the manufactures of asbestos, and that they had reviewed his 
medical records but had never actually examined him.  In July 
2008, the Veteran provided another address for one of the 
physicians, and the RO promptly requested all available 
treatment records by letter dated in August 2008.  There was 
no response to the request for records, nor was the request 
returned by the U.S. Postal Service.  Given that the two 
physicians never examined the Veteran and apparently relied 
entirely on medical evidence provided by the Veteran, which 
is already of record, the Board finds that any further 
attempt to obtain information from these two sources would be 
of little probative value and would only delay adjudication 
of the claim with no benefit flowing to the Veteran.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for lung cancer, including as due to 
asbestos exposure is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


